Citation Nr: 0831368	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition, to include as due to herbicide exposure.

2.  Entitlement to service connection for liver disease 
(claimed as liver cysts), to include as due to herbicide 
exposure.

3.  Entitlement to service connection for loss of use of a 
creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied service 
connection for prostate cancer, erectile dysfunction, and 
subcutaneous tumors of the liver.  The issues have been 
recharacterized as they appear on the cover page of the 
instant decision.  

In the veteran's substantive appeal, he requested a hearing 
before the Board to be held at his local RO.  In February 
2007, the veteran selected a video conference hearing to be 
held in lieu of a personal hearing.  The matter was scheduled 
for July 2008.   Notice was sent to the address of record and 
was not returned as undeliverable.  The regularity of the 
mail is presumed.  The veteran failed to appear.  As such, 
his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran served in Vietnam and is presumed exposed to 
herbicides such as Agent Orange.  

3.  The competent medical evidence of record does not contain 
any currently diagnosed prostate cancer.  Benign prostatic 
hypertrophy (BPH) and chronic prostatitis are not causally or 
etiologically related to an injury or disease suffered in 
service or as a result of exposure to herbicides such as 
Agent Orange.  

4.  Benign hepatic cysts and subcutaneous tumors are not 
causally or etiologically related to an injury or disease 
suffered in service or as a result of exposure to herbicides 
such as Agent Orange.  

5.  Status post, right orchiectomy is not causally or 
etiologically related to an injury or disease suffered in 
service.  The competent medical evidence of record does not 
contain any currently diagnosed loss of use of a creative 
organ.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for prostate cancer, to include as secondary to herbicide 
exposure, are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  The criteria for the establishment of service connection 
for liver disease (claimed as cysts of the liver), to include 
as secondary to herbicide exposure, are not met.    38 
U.S.C.A. §§ 1110, 1111, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  The criteria for the establishment of service connection 
for loss of use of a creative organ are not met.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

A VCAA letter was issued in October 2005, prior to the 
decision on appeal.  The veteran was notified of: the 
information or evidence necessary to substantiate the claims; 
the necessary information or evidence, if any, the claimant 
was to provide; and the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The veteran was notified of 
the evidence necessary to establish a disability rating and 
effective date in the December 2006 statement of the case 
(SOC).  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical and personnel records, 
post-service VA and private treatment records, and a report 
of VA examination.  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Prostate Cancer and Liver Disease

The veteran essentially contends that he is entitled to 
service connection for prostate cancer and liver disease, 
claimed as liver cysts.  Specifically, he asserts that the 
conditions are the result of exposure to herbicides during 
his Vietnam service.

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeal as to these issues will be denied.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran's DD-214 indicates that he entered service in 
October 1966 and was discharged in October 1968.  He was a 
recipient of the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  He served in the Republic of Vietnam 
from March 1968 to October 1968.  Therefore, having served in 
the Republic of Vietnam, the veteran is presumed to have been 
exposed during his period of service to an herbicide agent.  
38 U.S.C.A. § 1116(f). 

In this case, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been met.  38 C.F.R. 
§ 3.303(a).  First, there is no competent evidence of record 
that the veteran has been diagnosed with prostate cancer.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disabilities for which benefits are being claimed.  Such is 
not the case in the instant matter. 

While the veteran has been diagnosed with BPH, chronic 
prostatitis, benign hepatic cysts, and subcutaneous tumors, 
which he claims are associated with herbicide exposure, there 
is no medical evidence of record that the veteran has in fact 
been diagnosed with one of the presumptive diseases set forth 
in 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 41,442, 41,449 and 
57,586, 57,589 (1996).   BPH, chronic prostatitis, benign 
hepatic cysts, and subcutaneous tumors are not among the 
listed diseases in order to establish service connection by 
presumption, based on herbicide exposure.  38 C.F.R. 
§ 3.309(e).  

Thus, the Board shall proceed with determining entitlement to 
service connection on a direct causation basis.  
Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The veteran's service medical records are devoid of 
complaints, treatment, or diagnoses of a prostate condition 
or liver disease, to include BPH, chronic prostatitis, benign 
hepatic cysts, or subcutaneous tumors.  The veteran was first 
diagnosed with BPH and benign cysts of the left hepatic lobe 
in 2003, some thirty five years after his discharge from 
active duty service.  Thereafter, the veteran has been 
diagnosed with chronic prostatitis and subcutaneous tumors.

This lengthy period without treatment (between separation 
from service in 1968 and the first diagnoses of BPH and 
benign cysts of the left hepatic lobe in 2003) weighs heavily 
against the claims.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The Board notes that no medical professional, to 
include the December 2005 VA examiner,  has provided any 
opinion linking the diagnosed BPH, benign cysts of the left 
hepatic lobe, chronic prostatitis, or subcutaneous tumors to 
any aspect of his period of service.  

While there was no evidence of liver cysts or an enlarged 
prostate upon VA examination in December 2005, these 
diagnoses were since confirmed in the December 2005 addendum, 
and January 2006 and February 2006 computerized tomography 
(CT) scans.  The Board does not find that an additional VA 
examination is necessary to decide the claims as there is no 
competent evidence of injury or disease in service or any 
indication that the claimed disabilities may be associated 
with the veteran's service.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  

Though the veteran contends that a prostate condition and 
liver disease, to include BPH, chronic prostatitis, hepatic 
cysts, and subcutaneous tumors, are related to his military 
service, to include exposure to Agent Orange, there is no 
medical evidence on file supporting the veteran's assertion 
and his statements do not constitute competent evidence of a 
medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claims, and the appeals must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

Loss of Use of a Creative Organ

The veteran essentially contends that he is entitled to 
service connection for loss of use of a creative organ.  He 
has set forth no specific contentions as to service 
incurrence.  The Board notes he simply informed the December 
2005 VA examiner that he had an inguinal hernia repair, which 
caused his testicles to swell, and his physician recommended 
removal of the right testicle to rule out cancer.  No cancer 
has since been diagnosed.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this regard, service medical records are devoid of 
complaints, treatment, or diagnoses of loss of use of a 
creative organ.  Post-service, the medical evidence shows the 
veteran underwent a right orchiectomy in the 1970's for an 
unknown cause.  The veteran has provided no documentation 
with regard to this surgery nor provided enough information 
to identify or locate the records of such, assuming they 
still exist.  38 C.F.R. § 3.159(c)(3).

VA outpatient treatment records dated between 2003 and 2006 
are negative for any complaints, treatment or a diagnosis of 
erectile dysfunction.  An October 2005 echogram of the 
scrotum showed the veteran was status post right orchiectomy.  
The radiologist noted it was performed for unknown reasons in 
the 1970's.  There was a small epididymal cyst and hydrocele 
of the left testicle.  The veteran does not contend that this 
is related to service.

Upon VA examination in December 2005, the veteran, while 
complaining of a diminished sex life, denied an inability to 
achieve erection.  He indicated that he was able to achieve 
penetration with ejaculation.  The veteran had a normal penis 
upon physical examination. 

The evidence must show that the veteran currently has the 
disability, loss of use of a creative organ, for which 
benefits are being claimed.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich, 104 F. 3d at 1332.  Such is not the case in the 
instant matter. 

Moreover, the veteran has submitted no evidence to show that 
removal of his right testicle was the result of an injury or 
disease incurred during service.  38 C.F.R. § 3.303(b).  As 
such, the weight of the objective medical evidence of record 
is against an award of service connection for loss of use of 
a creative organ.   

While the veteran contends that loss of use of a creative 
organ is related to his military service, there is no medical 
evidence on file supporting the veteran's assertion and his 
statements do not constitute competent evidence of a medical 
diagnosis or nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  
The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   

ORDER

Entitlement to service connection for a prostate condition, 
to include as due to herbicide exposure, is denied.

Entitlement to service connection for liver disease (claimed 
as liver cysts), to include as due to herbicide exposure, is 
denied.



Entitlement to service connection for loss of use of a 
creative organ is denied.


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


